


115 HR 5536 IH: Disabled Access Credit Expansion Act
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5536
IN THE HOUSE OF REPRESENTATIVES

April 17, 2018
Mr. McEachin (for himself, Mr. Crowley, Mr. Langevin, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Mr. Foster, Mr. Al Green of Texas, Mr. Veasey, Mr. Moulton, Ms. Jackson Lee, Mr. Peters, Mr. Keating, Mr. Schrader, Ms. Speier, Mr. Aguilar, Ms. Brownley of California, Mr. Pocan, Ms. Sánchez, Ms. Blunt Rochester, Mrs. Dingell, Mr. Cuellar, Ms. Norton, Mr. Hastings, Mr. Brown of Maryland, Ms. Titus, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to expand the credit for expenditures to provide access to disabled individuals.

 
1.Short titleThis Act may be cited as the Disabled Access Credit Expansion Act.   2.Expansion of credit for expenditures to provide access to disabled individuals (a)Increase in dollar limitation (1)In generalSection 44(a) of the Internal Revenue Code of 1986 is amended by striking $10,250 and inserting $20,500. 
(2)Inflation adjustmentSection 44 of such Code is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:  (e)Inflation adjustment (1)In generalIn the case of any taxable year beginning after 2018, the $20,500 amount in subsection (a) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2017 for calendar year 2016 in subparagraph (A)(ii) thereof. 
(2)RoundingAny amount determined under paragraph (1) which is not a multiple of $50 shall be rounded to the next lowest multiple of $50.. (b)Increase in gross receipts limitationSection 44(b)(1)(A) of such Code is amended by striking $1,000,000 and inserting $2,500,000.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.  